UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6592


GEORGE CLEVELAND, III,

                    Petitioner - Appellant,

             v.

DIRECTOR JERRY B. ADGER, of the South Carolina Department of Probation
Parole & Pardon Services (SCPPPS); THE STATE OF SOUTH CAROLINA,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, District Judge. (4:17-cv-02112-RBH)


Submitted: October 23, 2018                                   Decided: October 26, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Cleveland, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      George Cleveland, III, appeals the district court’s order denying as moot his

motion to reconsider a prior order dismissing without prejudice his 28 U.S.C. § 2254

(2012) petition, and denying his motion for recusal. We have reviewed the record and

find no reversible error. Accordingly, we affirm. Although we grant leave to proceed in

forma pauperis, we deny as unnecessary a certificate of appealability. See Harbison v.

Bell, 556 U.S. 180, 183 (2009). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2